Case 18-41946-bem        Doc 41     Filed 12/19/18 Entered 12/19/18 16:50:01                Desc Main
                                    Document     Page 1 of 3




   IT IS ORDERED as set forth below:



   Date: December 19, 2018
                                                         _________________________________

                                                                   Barbara Ellis-Monro
                                                              U.S. Bankruptcy Court Judge


 ________________________________________________________________

                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

IN RE:
                                                               CASE NO. 18-41946-BEM
SONIA AMANDA HENDRICKS,

         Debtor.                                               CHAPTER 7

            ORDER DISMISSING CASE WITH 180-DAY BAR ON RE-FILING
                        PURSUANT TO 11 U.S.C. § 109(g)

               On November 9, 2018, the Chapter 7 Trustee filed a report of Debtor’s failure to

appear at the Section 341 Meeting of Creditors for the second time and a request for dismissal of

the case. [Doc. 30]. Debtor did not file a response to the request.

               Debtor’s case came before the Court for hearing on December 19, 2018 on

Debtor’s motion to convert the case [Doc. 26] and U.S. Bank Trust, N.A.’s motion for in rem

stay relief [Doc. 23]. At that hearing, for the reasons stated on the record, the Court announced

that dismissal of this case would be subject to 11 U.S.C. § 109(g). Accordingly, it is
Case 18-41946-bem      Doc 41    Filed 12/19/18 Entered 12/19/18 16:50:01          Desc Main
                                 Document     Page 2 of 3


              ORDERED that the case is DISMISSED, and Debtor is barred from re-filing

under any chapter of the Bankruptcy Code for 180 days after entry of this Order pursuant to 11

U.S.C. § 109(g).

                                     END OF ORDER




                                              2
Case 18-41946-bem       Doc 41   Filed 12/19/18 Entered 12/19/18 16:50:01   Desc Main
                                 Document     Page 3 of 3


                                     Distribution List

Sonia Amanda Hendricks
74 Lakehill Way
Douglasville, GA 30134

Thomas D. Richardson
Brinson, Askew, Berry, et al.
P. O. Box 5007
Rome, GA 30162-5007

J. Andrew Owens
Law Office of J. Andrew Owens, LLC
PO Box 627
Rome, GA 30162

Cory Patrick Sims
Albertelli & Whitworth, P.A.
Suite 960
100 Galleria Parkway
Atlanta, GA 30339

ALL CREDITORS AND PARTIES




                                            3
